DETAILED ACTION

Application for Reissue
The instant application seeks reissue of US Patent No. 9,574,459 B2, which issued from Application No. 14/243,003.

Status of Submission
This Office action is responsive to the corrected preliminary amendment filed February 23, 2022, which has been entered.

Patent Claims Not Subject to Examination
The patent owner has filed a statutory disclaimer of claims 1-6, 10, 11, 15 and 17-30 of Patent No. 9,574,459 B2. See the disclaimer entered in the electronic file wrapper of Application No. 14/243,003 on February 16, 2021, which disclaimer was published in the Official Gazette on March 22, 2022.

Since claims 1-6, 10, 11, 15 and 17-30 are no longer in the patent by virtue of the statutory disclaimer, these claims are not subject to examination in this reissue application.

Patent claim 12 has been canceled in this reissue application and, thus, is not subject to examination.

Claims Subject to Examination
Amended patent claims 7-9, 13, 14 and 161 and new reissue claims 31-44 are subject to examination.

Other Proceedings and Evidence Considered
Patent No. 9,574,459 B2 claims priority to Patent No. 8,641,366 B1, which was the subject of inter partes review (IPR) proceeding IPR2020-00898 before the Patent Trial and Appeal Board (PTAB). As explained in the decision denying institution of IPR rendered September 25, 2020, the IPR proceeding was terminated prior to any decision as to patentability because patent owner filed a statutory disclaimer of all of the claims of Patent No. 8,641,366 B1.

Since the claimed subject matter of the instant reissue application relates to the subject matter previously covered by the disclaimed claims of Patent No. 8,641,366 B1, the examiner has considered the prior petition for IPR filed in proceeding IPR2020-00898. The prior art documents relied on in the prior IPR petition are cited in the Information Disclosure Statement (IDS) filed in this application on September 4, 2020.

The prior petition for IPR included the sworn Declaration of Magdy S. Attia, Ph.D. (hereafter, “Attia Declaration”), a copy of which was included in the IDS filed in this application on September 4, 2020. The examiner has considered the evidence presented in the Attia Declaration.

Objections to Amendments – Formalities
The claim amendments filed on February 23, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). All amendments must be made relative to the patent claims, which are in effect as of the date of filing of the reissue application. Amended claims must show all changes made relative to the patent claims, with omitted text enclosed in single brackets, and added text underlined. New claims must be underlined in their entirety. 

The claim amendments are improper because:
Disclaimed claim 1 does not include the paragraph breaks (hard returns) that appear in patent claim 1.
In disclaimed claim 3, “
In amended claim 7, “[34]34 [6]”. Matter added must be underlined, and matter omitted must be enclosed in single brackets. The use of strikethrough is not permitted in reissue applications.
In amended claim 13, “[36]36 [12]”.
In amended claim 16, “[36]36 [15]”.
Disclaimed claim 17 does not include the paragraph breaks (hard returns) that appear in patent claim 17.
Disclaimed claim 18 does not include the paragraph break (hard return) that appears in patent claim 18.
Disclaimed claim 21 does not include the paragraph break (hard return) that appears in patent claim 21.
In disclaimed claim 21, “
Disclaimed claim 24 does not include the paragraph breaks (hard returns) that appear in patent claim 24.
In disclaimed claim 26, “
In disclaimed claim 27, “
In disclaimed claim 28, “

The specification amendments filed on February 23, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). All amendments must be made relative to the patent specification, which is in effect as of the date of filing of the reissue application. Matter added must be underlined, and matter omitted must be enclosed in single brackets.

The specification amendments are improper because:
In the heading, “CROSS REFERENCE” should read “CROSS-REFERENCE” in order to properly reflect the patent specification in effect as of the filing date of the reissue application.
In the rewritten paragraph, “Application” (l. 2) should read “Application [application Ser.]” in order to properly show the changes made.
In the rewritten paragraph, “October” (l. 3) should read “October [Oct.]” in order to properly show the changes made.
In the rewritten paragraph, “Application” (l. 3) should read “Application [application Ser.]” in order to properly show the changes made.
In the rewritten paragraph, “March” (l. 4) should read “March [Mar.]” in order to properly show the changes made.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 9,574,459 B2, which issued from Application No. 14/243,003, which is a continuation of Application No. 14/053,648, which is a continuation of Application No. 13/787,919. The “original disclosure” is the disclosure of Application No. 13/787,919 as filed on March 7, 2013. Any subject matter added to the disclosure (including the claims) during the examination of the instant reissue application or during the earlier-concluded examinations of Application Nos. 13/787,919, 14/053,648 and 14/243,003 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Present Examination
The amendment filed in the instant application on February 23, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

Amended claim 8 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “said turbine section includes a fan drive turbine driving said fan through a gear reduction” (claim 8, ll. 1-2); and “said at least one bearing compartment being associated with said gear reduction” (claim 8, ll. 3-4). The “fan drive turbine” required by claim 8 corresponds to the low pressure turbine 46, which is disclosed as driving the fan 42 through the geared architecture 48. See Fig. 1; col. 4, ll. 34-40. Fig. 2 is described as showing bearing locations 120, 123 or a bearing compartment 120/123 that is associated with a fan drive gear system 122. See col. 5, ll. 57-64. However, the bearing locations 120, 123 (or bearing compartment 120/123) are not disclosed as including the claim 31 requirement of a seal associated with each of two opposed axial ends, on either axial side of a bearing. As shown in Fig. 2, the bearing location 120 does not have seals at opposed axial ends thereof and on either axial side of the bearing 124. As also shown in Fig. 2, the bearing location 123 does not have seals at opposed axial ends thereof and on either axial side of one of the bearings 130. Accordingly, the combination of elements required by amended claim 8 is not supported by the original disclosure.

Amended claim 14 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 14). The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferentially segmented carbon seal required by claim 14. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, the combination of elements required by amended claim 14 is not supported by the original disclosure.

Amended claim 16 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “the rotating element is driven by a fan drive turbine” (claim 16, ll. 1-2); and “said at least one bearing compartment being associated with a gear reduction for driving the fan” (claim 16, ll. 2-3). See the explanation above with respect to claim 8. Accordingly, the combination of elements required by amended claim 16 is not supported by the original disclosure.

New claim 31 recites “said grooved area having a plurality of circumferentially spaced grooves formed on the rotating face” (ll. 11-12). According to the patent specification, “a set of shallow grooves 152 is provided by cutting into the face 147 of the rotor 142, as shown at circumferentially spaced grooves 154” (col. 6, ll. 20-22). Thus, the original disclosure describes grooves cut into (or formed in) the rotating face. However, the newly claimed “formed on” limitation is not synonymous with the disclosed “cutting into” (or formed in). Accordingly, the scope of claim 31 goes beyond the original disclosure.

New claim 31 recites “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 15-16). According to the patent specification, “the seal is formed with a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 2, ll. 2-4). See, also, the related disclosure at col. 6, ll. 42-50. Thus, the original disclosure describes the seal as being formed with a plurality of passages. However, the newly claimed “formed…on said seal face” limitation is not synonymous with the disclosed “formed with” (which is illustrated in Fig. 3B as a passage 164 extending through the body of the seal 162). Accordingly, the scope of claim 31 goes beyond the original disclosure.

New claim 35 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 35, ll. 2-3). In addition to these claimed features of claim 35, new claim 36 requires “said seal face faces radially inwardly”. The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 35 and the radially inwardly facing seal face required by claim 36. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face and such a radially inwardly facing seal face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, the combination of elements required by new claims 35 and 36 is not supported by the original disclosure.

New claim 37 recites “designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 18-19). According to the patent specification, “the seal is formed with a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 2, ll. 2-4), and the disclosed method includes “designing the seal to define a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 3, ll. 9-11). See, also, the related disclosure at col. 6, ll. 42-50. Thus, the original disclosure describes the seal as being formed with a plurality of passages and as being designed to define such passages. However, the newly claimed “to define…on said seal face” limitation is not synonymous with the disclosed “formed with” (which is illustrated in Fig. 3B as a passage 164 extending through the body of the seal 162) and is not synonymous with the disclosed “designing…to define”. Accordingly, the scope of claim 37 goes beyond the original disclosure.

New claim 40 requires the following combination of claimed features: “designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 37, ll. 18-20); and “said rotating face is having a circumferential face of said rotor facing said seal face” (claim 40, ll. 2-3). The “passages” required by claim 37 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 40. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 37. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, the combination of elements required by new claim 40 is not supported by the original disclosure.

New claim 41 recites “said grooved area having a plurality of circumferentially spaced grooves formed on the rotating face” (ll. 11-12). According to the patent specification, “a set of shallow grooves 152 is provided by cutting into the face 147 of the rotor 142, as shown at circumferentially spaced grooves 154” (col. 6, ll. 20-22). Thus, the original disclosure describes grooves cut into (or formed in) the rotating face. However, the newly claimed “formed on” limitation is not synonymous with the disclosed “cutting into” (or formed in). Accordingly, the scope of claim 41 goes beyond the original disclosure.

New claim 41 recites “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 15-16). According to the patent specification, “the seal is formed with a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 2, ll. 2-4). See, also, the related disclosure at col. 6, ll. 42-50. Thus, the original disclosure describes the seal as being formed with a plurality of passages. However, the newly claimed “formed…on said seal face” limitation is not synonymous with the disclosed “formed with” (which is illustrated in Fig. 3B as a passage 164 extending through the body of the seal 162). Accordingly, the scope of claim 41 goes beyond the original disclosure.

New claim 43 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 43, ll. 2-3). The “passages” required by claim 41 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 43. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 41. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, the combination of elements required by new claim 43 is not supported by the original disclosure.

New claim 44 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 44). The “passages” required by claim 41 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferentially segmented carbon seal required by claim 44. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 41. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, the combination of elements required by new claim 44 is not supported by the original disclosure.

For these reasons, the amendment filed in the instant application on February 23, 2022 violates the prohibition of new matter under both 35 USC 132(a) and 35 USC 251(a).  

Applicant is required to cancel the new matter in response to this Office action.

Establishing Assignee’s Ownership Interest
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested. An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). 

The assignee’s ownership interest is established by: (a) filing in the reissue application evidence of a chain of title from the original owner to the assignee, or (b) specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). The submission to establish ownership must be signed by a party authorized to act on behalf of the assignee. See MPEP 1410.01.

In this case, the Statement Under 37 CFR 3.73(c), i.e., Form PTO/AIA /96, filed on September 4, 2020 fails to properly identify the chain of title from the inventors of Patent No. 9,574,459 B2 to the current assignee because the reel and frame numbers identified on Form PTO/AIA /96 do not match the USPTO assignment records for Patent No. 9,574,459 B2. See the screenshot of the assignment data below. 


    PNG
    media_image1.png
    617
    924
    media_image1.png
    Greyscale


An appropriate paper satisfying the requirements of 37 CFR 3.73(c) must be submitted in reply to this Office action.

Reissue Oath/Declaration
The reissue declaration filed on September 4, 2020 is defective because it fails to properly and specifically identify at least one error which can be relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
   This is a narrowing reissue application…Applicant did not claim, in the independent claims, a grooved area in a rotating face of a seal and passages on a seal face of a seal. Accordingly, Applicant has amended independent claims “a grooved area in said rotating face” and “a plurality of passages on said seal face.”

This statement does not constitute a proper identification of an error in the patent claims because:
It fails to identify a specific patent claim that contains an error correctable by reissue.
It fails to identify any word, phrase or expression in a patent claim and how it renders the patent wholly or partly inoperative or invalid.
The subject matter identified as “a grooved area in said rotating face” is not an accurate quotation of the subject matter recited in independent claims 31 and 41.
The subject matter identified as “a plurality of passages on said seal face” constitutes new matter for the reasons explained above and, therefore, the addition of such subject matter to the patent claims does not constitute a proper basis for reissue.
The identified subject matter is taught by the prior art (see the prior art rejections that follow) and, therefore, the addition of such subject matter to the patent claims does not constitute a proper basis for reissue.
 
Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 7-9, 13, 14, 16 and 31-44 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. See the explanation above.  

GROUND 2:  Claims 7-9, 13, 14, 16 and 31-44 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. 

Claim Rejections – 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

GROUND 3: Claims 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 37-40 are directed to a judicial exception to 35 U.S.C. 101 for the following reasons.

New claim 37 recites “A method of designing a section of a gas turbine engine” (l. 1), which method includes the steps of “configuring said bearing compartment to include a seal designed to resist leakage…” (l. 7), “designing said seal to be a non-contact seal” (l. 11), “designing said rotating face to define a grooved area in said rotating face…” (l. 14), and designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 18-19). In addition to these claimed features of claim 37, new claims 38 and 40 both require “said rotating element is designed to be a shaft rotating with a rotor” (ll. 1-2). The root verb “to design” (from which the claimed “designing” and “designed” are derived) means (i) to conceive and plan out in the [human] mind, (ii) to devise for a specific function or end, and (iii) to create, fashion, execute, or construct according to plan.2 To devise means to form in the [human] mind by new combinations or applications of ideas or principles.3 Thus, in order to practice the “method of designing” defined by claims 37-40, the designer must (i) conceive and plan out the claimed structure in the human mind, (ii) devise the claimed structure for a specific purpose by forming new combinations or applications of ideas or principles in the human mind, and (iii) create, fashion and construct the claimed structure according to the specifically conceived plan and the specifically devised form.
These are mental processes, i.e., concepts performed in the human mind or which are the equivalent of human mental activity. See MPEP 2106.04-2106.04(a)(2). As explained in MPEP 2106.04(a)(2), subsection III, the relevant case law does not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid to perform the claim invention; nor does the case law distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a generic computer.4 

Accordingly, new claims 37-40 recite an abstract idea, which is a judicial exception to the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101. 

Claims 37-40 do not integrate the judicial exception into a practical application for the following reasons.

The claimed method is limited to steps of “configuring” and steps of “designing”. As explained above, the recited steps of “designing” encompass mental processes, i.e., concepts performed in the human mind or which are the equivalent of human mental activity. The same appears to be true for the steps of “configuring” for these reasons:
Both the claims and the patent specification define the “method of designing” as including steps of “configuring”. Since the “configuring” steps are included in the mental work of “designing”, the claims and the patent specification use the term “configuring” essentially synonymously with the term “designing”. Thus, the recited steps of “configuring” encompass mental processes, i.e., concepts performed in the human mind or which are the equivalent of human mental activity.
While the root verb “to configure” means to set up for operation especially in a particular way,5 the patent specification does not disclose any specific procedure that is followed in order to set up the claimed invention in a particular way. The specification also fails to disclose any specific apparatus used to “configure” the claimed structure. Thus, the claimed “configuring” does not appear to encompass activity that goes beyond the design phase to actual integration into a practical application. See MPEP 2106.05(a), 2106.05(b) and 2106.05(h).
Absent the disclosure/claiming of any specific procedure/apparatus for “configuring” the claimed structure in a particular way, the recited “configuring” steps merely link the judicial exception to a technological environment or field of use in a general manner. 
See MPEP 2106.05-2106.05(b) and 2106.05(h).

Accordingly, new claims 37-40 do not integrate the judicial exception into a practical application, i.e., they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4:  Claims 7-9, 13, 14, 16 and 31-44 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above.

GROUND 5:  Claims 8, 9, 13, 14, 16 and 35-44 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors or a joint inventor had possession of the claimed invention at the time the application was filed.

The written description requirement serves both to satisfy applicant’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the inventor(s) was in possession of the invention that is claimed. It is not enough that a skilled artisan could theoretically construct his/her own version of the claimed invention. Rather, applicant bears the burden of setting forth sufficient information to show that the inventor had possession of the claimed invention. Thus, the written description requirement requires applicant to go beyond a discussion of mere concepts and suggestions. It is not sufficient to merely outline desired results that the claimed invention is expected to achieve. Rather, the specification must explain how the invention is structured and how it functions in order to achieve the desired results. While subject matter that is conventional or well known in the art need not be described in detail, the specification must provide a complete description of each of the essential features recited in the claims which enable the claimed invention to achieve the desired results. 

Amended claim 8 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “said turbine section includes a fan drive turbine driving said fan through a gear reduction” (claim 8, ll. 1-2); and “said at least one bearing compartment being associated with said gear reduction” (claim 8, ll. 3-4). The “fan drive turbine” required by claim 8 corresponds to the low pressure turbine 46, which is disclosed as driving the fan 42 through the geared architecture 48. See Fig. 1; col. 4, ll. 34-40. Fig. 2 is described as showing bearing locations 120, 123 or a bearing compartment 120/123 that is associated with a fan drive gear system 122. See col. 5, ll. 57-64. However, the bearing locations 120, 123 (or bearing compartment 120/123) are not disclosed as including the claim 31 requirement of a seal associated with each of two opposed axial ends, on either axial side of a bearing. As shown in Fig. 2, the bearing location 120 does not have seals at opposed axial ends thereof and on either axial side of the bearing 124. As also shown in Fig. 2, the bearing location 123 does not have seals at opposed axial ends thereof and on either axial side of one of the bearings 130. In addition, Fig. 2 provides only a schematic illustration of the bearing locations 120, 123 and the fan drive gear system 122. This schematic illustration does not provide sufficient information to show that the inventor had possession of the claimed invention. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by amended claim 8.

Amended claim 14 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 14). The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferentially segmented carbon seal required by claim 14. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). In addition, the specification fails to provide any explanation of the manner in which the passages 164 of the Fig. 3B embodiment would need to be reconfigured in order to be applied to the alternative Fig. 3C embodiment. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by amended claim 14.

Amended claim 16 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “the rotating element is driven by a fan drive turbine” (claim 16, ll. 1-2); and “said at least one bearing compartment being associated with a gear reduction for driving the fan” (claim 16, ll. 2-3). See the explanation above with respect to claim 8. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by amended claim 16.

New claim 35 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 35, ll. 2-3). In addition to these claimed features of claim 35, new claim 36 requires “said seal face faces radially inwardly”. The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 35 and the radially inwardly facing seal face required by claim 36. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face and such a radially inwardly facing seal face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). In addition, the specification fails to provide any explanation of the manner in which the passages 164 of the Fig. 3B embodiment would need to be reconfigured in order to be applied to the alternative Fig. 3C embodiment. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by new claims 35 and 36.

New claim 37 recites “A method of designing a section of a gas turbine engine” (l. 1), which method includes the steps of “configuring said bearing compartment to include a seal designed to resist leakage…” (l. 7), “designing said seal to be a non-contact seal” (l. 11), “designing said rotating face to define a grooved area in said rotating face…” (l. 14), and designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 18-19). In addition to these claimed features of claim 37, new claims 38 and 40 both require “said rotating element is designed to be a shaft rotating with a rotor” (ll. 1-2). At col. 2, l. 49 to col. 3, l. 17, the patent specification summarizes the claimed invention as including a similar method of designing. However, the root verb “to design” (from which the claimed “designing” and “designed” are derived) means (i) to conceive and plan out in the [human] mind, (ii) to devise for a specific function or end, and (iii) to create, fashion, execute, or construct according to plan.6 To devise means to form in the [human] mind by new combinations or applications of ideas or principles.7 While the terms “designing” and “designed” appear in the patent specification, there is no explanation of the manner in which the designer must (i) conceive and plan out the claimed structure in the human mind, (ii) devise the claimed structure for a specific purpose by forming new combinations or applications of ideas or principles in the human mind, and (iii) create, fashion and construct the claimed structure according to the specifically conceived plan and the specifically devised form.
As explained above, it is not sufficient to merely outline desired results that the claimed invention is expected to achieve. Rather, the specification must explain how the invention is structured and how it is practiced in order to achieve the desired results. For these reasons, the patent specification fails to satisfy the written description requirement for the subject matter of new claims 37, 38 and 40.

New claim 37 recites “A method of designing a section of a gas turbine engine” (l. 1) and goes on to define this method of “designing” as comprising plural steps of “configuring”. Since the terms “designing” and “configuring” are not normally synonymous, it is unclear how a method of “designing” can be defined by a plurality of steps of “configuring”. While the root verb “to configure” means to set up for operation especially in a particular way,8 the patent specification does not disclose any specific procedure that is followed in order to set up the claimed invention in a particular way. The specification also fails to disclose any specific apparatus used to “configure” the claimed structure. For these reasons, the patent specification fails to satisfy the written description requirement for the subject matter of new claim 37.

New claim 40 requires the following combination of claimed features: “designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 37, ll. 18-20); and “said rotating face is having a circumferential face of said rotor facing said seal face” (claim 40, ll. 2-3). The “passages” required by claim 37 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 40. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 37. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). In addition, the specification fails to provide any explanation of the manner in which the passages 164 of the Fig. 3B embodiment would need to be reconfigured in order to be applied to the alternative Fig. 3C embodiment. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by new claim 40.

New claim 41 recites “at least one bearing compartment configured to be secured to a static structure” (l. 3). The root verb “to configure” means to set up for operation especially in a particular way.9 However, the patent specification does not disclose any specific procedure that is followed in order to set up the claimed bearing compartment in a particular way so as to enable it to be secured to a static structure. The specification also fails to disclose any specific apparatus used to “configure” the claimed structure in this manner. Accordingly, the patent specification fails to satisfy the written description requirement for the subject matter of claim 41.

New claim 43 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 43, ll. 2-3). The “passages” required by claim 41 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 43. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 41. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). In addition, the specification fails to provide any explanation of the manner in which the passages 164 of the Fig. 3B embodiment would need to be reconfigured in order to be applied to the alternative Fig. 3C embodiment. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by new claim 43.

New claim 44 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 44). The “passages” required by claim 41 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferentially segmented carbon seal required by claim 44. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 41. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). In addition, the specification fails to provide any explanation of the manner in which the passages 164 of the Fig. 3B embodiment would need to be reconfigured in order to be applied to the alternative Fig. 3C embodiment. Accordingly, the patent specification fails to satisfy the written description requirement for the combination of elements required by new claim 44.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 7-9, 13, 14, 16 and 31-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is indefinite because it broadly recites “said rotating element being driven by…” (ll. 2-3) whereas previous claim 34 more narrowly recites “said rotating element is a shaft rotating with a rotor” (ll. 1-2). The broader limitation in claim 8 suggests that this claim is intended to be broader, in at least one respect, than a claim from which it depends. This renders claim 8 indefinite since a dependent claim, by definition, includes the subject matter of the claim from which it depends. The examiner suggests changing “said rotating element” (claim 8, l. 2) to “said shaft”.

Claim 8 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “said turbine section includes a fan drive turbine driving said fan through a gear reduction” (claim 8, ll. 1-2); and “said at least one bearing compartment being associated with said gear reduction” (claim 8, ll. 3-4). The “fan drive turbine” required by claim 8 corresponds to the low pressure turbine 46, which is disclosed as driving the fan 42 through the geared architecture 48. See Fig. 1; col. 4, ll. 34-40. Fig. 2 is described as showing bearing locations 120, 123 or a bearing compartment 120/123 that is associated with a fan drive gear system 122. See col. 5, ll. 57-64. However, the bearing locations 120, 123 (or bearing compartment 120/123) are not disclosed as including the claim 31 requirement of a seal associated with each of two opposed axial ends, on either axial side of a bearing. As shown in Fig. 2, the bearing location 120 does not have seals at opposed axial ends thereof and on either axial side of the bearing 124. As also shown in Fig. 2, the bearing location 123 does not have seals at opposed axial ends thereof and on either axial side of one of the bearings 130. Accordingly, claim 8 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification.

Claim 8 is indefinite because it very broadly defines the recited bearing compartment as “associated with” (l. 3) the recited gear reduction. The scope of “associated with” is so broad that it encompasses presumably any and every possible relationship between the recited components. It is impossible to ascertain with any certainty what relationships are encompassed by the claim and what relationships are excluded thereby. That is, the claim is indefinite because its scope is not clearly defined.

In claim 9, the term “said seal” (l. 1) is indefinite because prior claim 31 requires more than one seal. Note that claim 31 recites “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. It is unclear which of the seals required by claim 31 is referred to be the singular term “said seal” in claim 9.

Claim 14 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 14). The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferentially segmented carbon seal required by claim 14. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, claim 14 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification.

Claim 16 is indefinite because it broadly recites “the rotating element is driven by…” (ll. 1-2) whereas previous claim 35 more narrowly recites “said rotating element is a shaft rotating with a rotor” (ll. 1-2). The broader limitation in claim 16 suggests that this claim is intended to be broader, in at least one respect, than a claim from which it depends. This renders claim 16 indefinite since a dependent claim, by definition, includes the subject matter of the claim from which it depends. The examiner suggests changing “the rotating element” (claim 16, l. 2) to “said shaft”.

Claim 16 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “the rotating element is driven by a fan drive turbine” (claim 16, ll. 1-2); and “said at least one bearing compartment being associated with a gear reduction for driving the fan” (claim 16, ll. 2-3). See the explanation above with respect to claim 8. Accordingly, claim 16 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification.

Claim 16 is indefinite because it very broadly defines the recited bearing compartment as “associated with” (ll. 2-3) the recited gear reduction. See the explanation above with respect to claim 8.

Claim 31 is indefinite because it very broadly recites “A gas turbine comprising: a fan, a compressor section, a combustor, and a turbine section; a rotating element…” (ll. 1-3). No structural relationships are defined between the recited elements, i.e., the fan, compressor section, combustor, turbine section, and rotating element. Absent the recitation of any structural relationships, the scope of the claim is so broad that it encompasses presumably any and every possible relationship between the recited components. It is impossible to ascertain with any certainty what relationships are encompassed by the claim and what relationships are excluded thereby. That is, the claim is indefinite because its scope is not clearly defined.

Claim 31 is indefinite because it recites “at least one bearing compartment including a bearing” (l. 3). Since “at least one bearing compartment” encompasses plural bearing compartments, this subject matter indicates (or at least implies) that more than one bearing compartment can include a singular bearing, i.e., a singular bearing is shared by plural compartments. However, such claim scope is inconsistent the disclosure provided by the patent specification.

Claim 31 is indefinite because: it first recites “a seal for resisting leakage of lubricant…” (l. 4); and then it goes on to recite “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. It is unclear how the singular “seal” introduced at line 4 relates to the two seals required by lines 9-10. The re-introduction of “a seal” at line 9 inaccurately implies that the two seals required by lines 9-10 are distinct from the seal introduced at line 4. Further, it is unclear how many seals are actually required by the claim, e.g., two or three seals.

Claim 31 is indefinite because it very broadly defines the recited seal(s) as “associated with” (l. 9) the recited axial ends. The scope of “associated with” is so broad that it encompasses presumably any and every possible relationship between the recited components. It is impossible to ascertain with any certainty what relationships are encompassed by the claim and what relationships are excluded thereby. That is, the claim is indefinite because its scope is not clearly defined.

Claim 31 is indefinite because it recites “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10). The recited “two opposed axial ends” are not previously defined, and the claim fails to clearly identify which of the recited structural elements comprises these recited ends. Are they ends of the bearing compartment? Are they ends of the bearing?

In claim 31, the terms “said rotating face” (l. 11) and “the rotating face” (l. 12) are indefinite. Note that claim 31 previously recites: “said seal having a seal face facing a rotating face…” (l. 7); and “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. Thus, plural seals are required by the claim. However, it is unclear how many rotating faces are required by the claim. Does the combined subject matter of lines 7-10 require two seals and two rotating faces, i.e., each seal facing a respective rotating face? If so, the singular terms “said rotating face” and “the rotating face” are inconsistent with the previous requirement of two rotating faces.

Claim 31 recites “said grooved area having a plurality of circumferentially spaced grooves formed on the rotating face” (ll. 11-12). According to the patent specification, “a set of shallow grooves 152 is provided by cutting into the face 147 of the rotor 142, as shown at circumferentially spaced grooves 154” (col. 6, ll. 20-22). Thus, the original disclosure describes grooves cut into (or formed in) the rotating face. However, the newly claimed “formed on” limitation is not synonymous with the disclosed “cutting into” (or formed in). Accordingly, claim 31 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification. Further, it is unclear how grooves can be formed “on” a face since grooves are, by definition, three-dimensional whereas a face is, by definition, two-dimensional. Still further, the “formed on” limitation is inconsistent with the prior “formed in” (l. 11).

In claim 31, the term “said seal” (l. 15) is indefinite because claim 31 requires more than one seal. Note that claim 31 recites: “a seal for resisting leakage of lubricant…” (l. 4); and “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. It is unclear which of the seals required by claim 31 is referred to be the singular term “said seal”.

Claim 31 recites “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 15-16). According to the patent specification, “the seal is formed with a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 2, ll. 2-4). See, also, the related disclosure at col. 6, ll. 42-50. Thus, the original disclosure describes the seal as being formed with a plurality of passages. However, the newly claimed “formed…on said seal face” limitation is not synonymous with the disclosed “formed with” (which is illustrated in Fig. 3B as a passage 164 extending through the body of the seal 162). Accordingly, claim 31 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification. Further, it is unclear how passages can be formed “on” a face since passages are, by definition, three-dimensional whereas a face is, by definition, two-dimensional.

Claim 32 is indefinite because it recites “said grooved area is spaced radially from said plurality of passages at said seal face”. Since the grooved area is formed in the rotating face (see claim 31, l. 11), it is inaccurate to characterize “said groove area” as being “at said seal face”. Further, the phrase “at said seal face” is inconsistent with the claim 31 recitation of a plurality of passages “on said seal face” (l. 15).

Claim 35 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 35, ll. 2-3). In addition to these claimed features of claim 35, new claim 36 requires “said seal face faces radially inwardly”. The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 35 and the radially inwardly facing seal face required by claim 36. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face and such a radially inwardly facing seal face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, claims 35 and 36 are indefinite because they recite subject matter that is inconsistent with the disclosure provided by the patent specification. 

Claim 37 recites “A method of designing a section of a gas turbine engine” (l. 1), which method includes the steps of “configuring said bearing compartment to include a seal designed to resist leakage…” (l. 7), “designing said seal to be a non-contact seal” (l. 11), “designing said rotating face to define a grooved area in said rotating face…” (l. 14), and designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 18-19). In addition to these claimed features of claim 37, new claims 38 and 40 both require “said rotating element is designed to be a shaft rotating with a rotor” (ll. 1-2). At col. 2, l. 49 to col. 3, l. 17, the patent specification summarizes the claimed invention as including a similar method of designing. However, the root verb “to design” (from which the claimed “designing” and “designed” are derived) means (i) to conceive and plan out in the [human] mind, (ii) to devise for a specific function or end, and (iii) to create, fashion, execute, or construct according to plan.10 To devise means to form in the [human] mind by new combinations or applications of ideas or principles.11 While the terms “designing” and “designed” appear in the patent specification, there is no explanation of the manner in which the designer must (i) conceive and plan out the claimed structure in the human mind, (ii) devise the claimed structure for a specific purpose by forming new combinations or applications of ideas or principles in the human mind, and (iii) create, fashion and construct the claimed structure according to the specifically conceived plan and the specifically devised form.
Due to this failure to explain how the invention is practiced in order to achieve the desired results, the scope of claims 37, 38 and 40 is unclear.

Claim 37 recites “A method of designing a section of a gas turbine engine” (l. 1) and goes on to define this method of “designing” as comprising plural steps of “configuring”. Since the terms “designing” and “configuring” are not normally synonymous, it is unclear how a method of “designing” can be defined by a plurality of steps of “configuring”. Further, while the root verb “to configure” means to set up for operation especially in a particular way,12 the patent specification does not disclose any specific procedure that is followed in order to set up the claimed invention in a particular way. The specification also fails to disclose any specific apparatus used to “configure” the claimed structure. Due to this failure to explain how the invention is practiced in order to achieve the desired results, the scope of claim 37 is unclear.

Claim 37 is indefinite because it broadly recites “a seal designed…to allow air to flow…” (ll. 7-8) and goes on to more narrowly recite “allowing leakage of pressurized air” (l. 16). Such a recitation of a broad limitation (requiring use of “air”) together with a narrow limitation (requiring use of “pressurized air”) that falls within the broad limitation (in the same claim) is indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 37 is indefinite because: it first recites “a seal designed to resist leakage of lubricant…” (ll. 7-8); and then it goes on to recite “said bearing compartment to have a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 12-13), which requires one seal at one axial end and another seal at the other axial end. It is unclear how the singular “seal” introduced at lines 7-8 relates to the two seals required by lines 12-13. The re-introduction of “a seal” at line 12 inaccurately implies that the two seals required by lines 12-13 are distinct from the seal introduced at lines 7-8. Further, it is unclear how many seals are actually required by the claim, e.g., two or three seals.

Claim 37 is indefinite because it very broadly defines the recited seal(s) as “associated with” (l. 12) the recited axial ends. The scope of “associated with” is so broad that it encompasses presumably any and every possible relationship between the recited components. It is impossible to ascertain with any certainty what relationships are encompassed by the claim and what relationships are excluded thereby. That is, the claim is indefinite because its scope is not clearly defined.

Claim 37 is indefinite because it recites “said bearing compartment to have a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 12-13). The recited “two opposed axial ends” are not previously defined, and the claim fails to clearly identify which of the recited structural elements comprises these recited ends. Are they ends of the bearing compartment? Are they ends of the bearing?

In claim 37, the terms “said rotating face” (l. 14, two occurrences) are indefinite. Note that claim 37 previously recites: “said seal to define a seal face facing said rotating face” (l. 10); and “said bearing compartment to have a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 12-13), which requires one seal at one axial end and another seal at the other axial end. Thus, plural seals are required by the claim. However, it is unclear how many rotating faces are required by the claim. Does the combined subject matter of lines 10-13 require two seals and two rotating faces, i.e., each seal facing a respective rotating face? If so, the singular terms “said rotating face” and “the rotating face” are inconsistent with the previous requirement of two rotating faces.

In claim 37, the term “said seal” (l. 18) is indefinite because claim 37 requires more than one seal. Note that claim 37 recites: “a seal designed to resist leakage of lubricant…” (ll. 7-8); and “said bearing compartment to have a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 12-13), which requires one seal at one axial end and another seal at the other axial end. It is unclear which of the seals required by claim 37 is referred to be the singular term “said seal”.

Claim 37 recites “designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 18-19). According to the patent specification, “the seal is formed with a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 2, ll. 2-4), and the disclosed method includes “designing the seal to define a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 3, ll. 9-11). See, also, the related disclosure at col. 6, ll. 42-50. Thus, the original disclosure describes the seal as being formed with a plurality of passages and as being designed to define such passages. However, the newly claimed “to define…on said seal face” limitation is not synonymous with the disclosed “formed with” (which is illustrated in Fig. 3B as a passage 164 extending through the body of the seal 162) and is not synonymous with the disclosed “designing…to define”. Accordingly, claim 37 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification. Further, it is unclear how passages can be formed “on” a face since passages are, by definition, three-dimensional whereas a face is, by definition, two-dimensional.

Claim 40 requires the following combination of claimed features: “designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 37, ll. 18-20); and “said rotating face is having a circumferential face of said rotor facing said seal face” (claim 40, ll. 2-3). The “passages” required by claim 37 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 40. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 37. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, claim 40 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification.

Claim 40 is indefinite because the recitation “is having a” (l. 2) is unconventional and not clearly understood.

Claim 41 recites “at least one bearing compartment configured to be secured to a static structure” (l. 3). The root verb “to configure” means to set up for operation especially in a particular way.13 However, the patent specification does not disclose any specific procedure that is followed in order to set up the claimed bearing compartment in a particular way so as to enable it to be secured to a static structure. The specification also fails to disclose any specific apparatus used to “configure” the claimed structure in this manner. Due to this failure to explain how the invention is structured/practiced in order to achieve the desired results, the scope of claim 41 is unclear.

Claim 41 is indefinite because it recites “at least one bearing compartment including a bearing” (ll. 3-4). Since “at least one bearing compartment” encompasses plural bearing compartments, this subject matter indicates (or at least implies) that more than one bearing compartment can include a singular bearing, i.e., a singular bearing is shared by plural compartments. However, such claim scope is inconsistent the disclosure provided by the patent specification.

Claim 41 is indefinite because: it first recites “a seal for resisting leakage of lubricant…” (l. 5); and then it goes on to recite “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. It is unclear how the singular “seal” introduced at line 5 relates to the two seals required by lines 9-10. The re-introduction of “a seal” at line 9 inaccurately implies that the two seals required by lines 9-10 are distinct from the seal introduced at line 5. Further, it is unclear how many seals are actually required by the claim, e.g., two or three seals.

Claim 41 is indefinite because it very broadly defines the recited seal(s) as “associated with” (l. 9) the recited axial ends. The scope of “associated with” is so broad that it encompasses presumably any and every possible relationship between the recited components. It is impossible to ascertain with any certainty what relationships are encompassed by the claim and what relationships are excluded thereby. That is, the claim is indefinite because its scope is not clearly defined.

Claim 41 is indefinite because it recites “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10). The recited “two opposed axial ends” are not previously defined, and the claim fails to clearly identify which of the recited structural elements comprises these recited ends. Are they ends of the bearing compartment? Are they ends of the bearing?

In claim 41, the terms “said rotating face” (l. 11) and “the rotating face” (l. 12) are indefinite. Note that claim 41 previously recites: “said seal having a seal face facing a rotating face…” (l. 7); and “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. Thus, plural seals are required by the claim. However, it is unclear how many rotating faces are required by the claim. Does the combined subject matter of lines 7-10 require two seals and two rotating faces, i.e., each seal facing a respective rotating face? If so, the singular terms “said rotating face” and “the rotating face” are inconsistent with the previous requirement of two rotating faces.

Claim 41 recites “said grooved area having a plurality of circumferentially spaced grooves formed on the rotating face” (ll. 11-12). According to the patent specification, “a set of shallow grooves 152 is provided by cutting into the face 147 of the rotor 142, as shown at circumferentially spaced grooves 154” (col. 6, ll. 20-22). Thus, the original disclosure describes grooves cut into (or formed in) the rotating face. However, the newly claimed “formed on” limitation is not synonymous with the disclosed “cutting into” (or formed in). Accordingly, claim 41 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification. Further, it is unclear how grooves can be formed “on” a face since grooves are, by definition, three-dimensional whereas a face is, by definition, two-dimensional. Still further, the “formed on” limitation is inconsistent with the prior “formed in” (l. 11).

In claim 41, the term “said seal” (l. 15) is indefinite because claim 41 requires more than one seal. Note that claim 41 recites: “a seal for resisting leakage of lubricant…” (l. 5); and “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (ll. 9-10), which requires one seal at one axial end and another seal at the other axial end. It is unclear which of the seals required by claim 41 is referred to be the singular term “said seal”.

Claim 41 recites “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces…” (ll. 15-16). According to the patent specification, “the seal is formed with a plurality of passages to allow tapping of additional pressurized air to be delivered to the faces…” (col. 2, ll. 2-4). See, also, the related disclosure at col. 6, ll. 42-50. Thus, the original disclosure describes the seal as being formed with a plurality of passages. However, the newly claimed “formed…on said seal face” limitation is not synonymous with the disclosed “formed with” (which is illustrated in Fig. 3B as a passage 164 extending through the body of the seal 162). Accordingly, claim 41 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification. Further, it is unclear how passages can be formed “on” a face since passages are, by definition, three-dimensional whereas a face is, by definition, two-dimensional.

Claim 43 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 43, ll. 2-3). The “passages” required by claim 41 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferential rotating face required by claim 43. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 41. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, claim 43 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification.

New claim 44 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 44). The “passages” required by claim 41 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not disclosed as having the circumferentially segmented carbon seal required by claim 44. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not described as having passages for generating hydrostatic lift-off forces, as required by claim 41. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). Accordingly, claim 44 is indefinite because it recites subject matter that is inconsistent with the disclosure provided by the patent specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

GROUND 7:  Claims 7, 13 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to properly contain a reference to a claim previously set forth.

Line 1 of amended claim 7 reads “as set forth in claim [34]

Line 1 of amended claim 13 reads “as set forth in claim [36]

Line 1 of amended claim 16 reads “as set forth in claim [36]

GROUND 8:  Claims 7, 13 and 39 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim 7 adds the limitation “said grooved area is formed in said rotor”. However, prior claim 31 requires “a grooved area formed in said rotating face” (l. 11), and prior claim 34 requires “said rotating face is an axial face of said rotor” (l. 2). Since claims 31 and 34 collectively require that the grooved area is formed in an axial face of the rotor, claim 7 does not further limit the subject matter of the claim upon which it depends.

Claim 13 adds the limitation “said grooved area is formed in said rotor”. However, prior claim 31 requires “a grooved area formed in said rotating face” (l. 11), and prior claim 35 requires “said rotating face is a circumferential face of said rotor” (l. 2). Since claims 31 and 35 collectively require that the grooved area is formed in a circumferential face of the rotor, claim 13 does not further limit the subject matter of the claim upon which it depends.

Claim 39 adds the limitation “said grooved area is formed in said rotor”. However, prior claim 37 requires “a grooved area in said rotating face” (l. 14), and prior claim 38 requires “said rotating face is an axial face of said rotor” (l. 2). Since claims 37 and 38 collectively require that the grooved area is formed in an axial face of the rotor, claim 39 does not further limit the subject matter of the claim upon which it depends.

Applicant may cancel claims 7, 13, 16 and 39, amend these claims to place them in proper dependent form, or present a sufficient showing that they comply with the statutory requirements.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Albers et al.”
US Patent No. 4,523,764

“Durocher et al.”
US Publication No. 2011/0079019 A1

“Fish et al.”
US Publication No. 2006/0123795 A1

“Flaherty et al.”
US Patent No. 5,941,532

“Gardner”
US Patent No. 3,804,424

“Hwang”
US Patent No. 6,145,843

“Kotzur”
DE Publication No. 36 19 489 A1 (with translation)

“Lahrman”
US Patent No. 5,174,584

“Palmer et al.”
US Patent No. 5,619,850

“Roberts-Haritonov et al.”
US Patent No. 7,758,051 B2

“Suciu et al.”
US Publication No. 2009/0314881 A1

“Tran et al.”
US Patent No. 6,142,729

“Ullah ‘158”
US Patent No. 9,482,158 B2

“Ullah ‘741”
US Publication No. 2014/0086741 A1

“Uth”
US Patent No. 6,494,460 B2

“Wu et al.”
US Patent No. 6,155,572

“Zheng”
US Publication No. 2002/0014743 A1



Listing of Other Patents Considered
The following is a listing of other patents considered by the examiner in the preparation of this Office action:
“Ullah et al. ‘366”
US Patent No. 8,641,366 B1

“Ullah et al. ‘918”
US Patent No. 8,770,918 B1

“Ullah et al. ‘195”
US Patent No. 10,352,195 B2

“Ullah et al. ‘443”
US Patent No. 10,443,443 B2



Pre-AIA  – First to Invent
The present reissue application does not contain claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 9:  Claims 7-9, 31-34, 37-39, 41 and 42 are rejected under 35 U.S.C. 103(a) as obvious over Fish et al. in view of Ullah ‘741.
Fish et al. teaches a dual spool gas turbine engine comprising: a fan 14; a compressor section including a low pressure compressor 16 and a high pressure compressor 22; a combustor 26; a turbine section including a low pressure turbine 18 and a high pressure turbine 24; a low speed spool 12 having a shaft (i.e., rotating element) connecting the fan 14 and the low pressure compressor 16 to the low pressure turbine 18; a high speed spool 20 having a shaft (i.e., rotating element) connecting the high pressure compressor 22 to the high pressure turbine 24; and bearing assemblies 30 supporting the low speed spool 12 and the high speed spool 20. See Fig. 1; ¶ 0012. Each of the bearing assemblies 30 includes: at least one bearing 40 in a bearing compartment 34 defined by a bearing housing 32; and air-oil seals 36, 38 on opposite axial ends of the bearing compartment 34 and on opposite axial sides of the bearing 40 for resisting leakage of lubricant outwardly of the bearing compartment 34 while allowing pressurized air to flow from a chamber 42 adjacent each seal 36, 38 into the bearing compartment. See Fig. 2; ¶¶ 0013-0014, 0018.
Fish et al. does not disclose the specific structure of the seals 36, 38. Thus, Fish et al. fails to teach a seal assembly including: a seal member having a seal face facing an axial face of a rotor that rotates with one of the spool shafts; a plurality of circumferentially spaced grooves formed in the axial face of the rotor for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces; and a plurality of passages formed in the seal member to allow tapping of additional pressurized air to be delivered to the faces at a location in the proximity of the grooves for generating hydrostatic lift-off forces.
Ullah ‘741 teaches a dual spool gas turbine engine comprising: a low speed spool 30 having a shaft (i.e., rotating element) 40 connecting a low pressure compressor 44 to a low pressure turbine 46; a gear train 48 connecting the low speed spool shaft 40 to a fan 42; a high speed spool 32 having a shaft (i.e., rotating element) 50 connecting a high pressure compressor 52 to a high pressure turbine 54; and bearing assemblies 38 supporting the low speed spool shaft 40 and the high speed spool shaft 50. See Fig. 1; ¶¶ 0032-0042. 
Ullah ‘741 further teaches a lift-off seal assembly 60 for keeping lubricating fluid within each bearing assembly 38, which seal assembly 60 includes: a spring-biased seal member 76 having a seal face 84 facing an axial face 88 of a rotor 80 that rotates with one of the spool shafts 40, 50; a plurality of circumferentially spaced grooves 100 formed in the axial face 88 of the rotor 80 for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces 84, 88; and a plurality of passages 96 formed in the seal member 76 and having outlets 104 on the seal face 84 to allow tapping of additional pressurized air to be delivered to the faces 84, 88 at a location in the proximity of the grooves 100 for generating hydrostatic lift-off forces. See Figs. 2-6; ¶¶ 0046-0060.
From the teachings of Ullah ‘741, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fish et al. by constructing the seals 36, 38 of Fish et al. in the manner taught by Ullah ‘741. Since Fish et al. discloses that pressurized air enters the bearing compartment 34 through the seals 36, 38, the skilled artisan would recognize that (a) the seals 36, 38 are non-contact seals, and (b) the seals 36, 38 can be structured in the manner taught by Ullah ‘741. Ullah ‘741 explains that such a construction, which utilizes a combination of hydrodynamic and hydrostatic lift-off forces, enables the seal to perform its sealing function well in a wider design space, i.e., subject to a greater range of speeds, pressures, temperatures, etc. See ¶ 0060. Ullah ‘741 also explains the disadvantages of relying only on hydrodynamic lift-off forces or only on hydrostatic lift-off forces. See ¶¶ 0003-0004.
With respect to claims 32 and 33, in Ullah ‘741, outer portions of the passages 96 (including the outlets 104) are positioned radially outward of the grooves 100. See Figs. 3 and 4; ¶ 0055.
With respect to claim 8, as explained above, Ullah ‘741 teaches a low speed spool 30 having a shaft (i.e., rotating element) 40 connected to a low pressure turbine 46, and a gear train 48 connecting the shaft 40 to a fan 42. At least one of the bearing assemblies 38 of Ullah ‘741 is associated with the gear train 48 since at least one of the bearing assemblies 38 supports the low speed spool shaft 40 that is connected to the gear train 48. From the teachings of Ullah ‘741, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fish et al. by providing a gear train between the low speed spool shaft and the fan because the use of such a gear train is known to solve problems associated with direct drive engines (e.g., difficulty of matching the rotational speed of the turbine and fan) and is known to enable the use of a very high bypass ratio for higher thrust, improved fuel economy and reduced noise.
With respect to claim 9, Ullah ‘741 teaches that the seal member 76 is carbon based. See ¶ 0059.
With respect to claim 37, Fish et al. and Ullah ‘741 teach the structure that is claimed. The method of designing/configuring this structure is implied by and/or inherent to the combined disclosures of Fish et al. and Ullah ‘741. Further, the skilled artisan possesses the ability to design and configure the recited structural elements in order to achieve the structure/function disclosed by Fish et al. and Ullah ‘741.

Ullah ‘741 has a different inventive entity than the instant application. However, it has a common assignee and one common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). The above rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). The rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.

GROUND 10:  Claims 7, 31-34, 37-39, 41 and 42 are rejected under 35 U.S.C. 103(a) as obvious over Fish et al. in view of Tran et al. and Lahrman.
See the detailed discussion of Fish et al. in GROUND 9.
Fish et al. does not disclose the specific structure of the seals 36, 38. Thus, Fish et al. fails to teach a seal assembly including: a seal member having a seal face facing an axial face of a rotor that rotates with one of the spool shafts; a plurality of circumferentially spaced grooves formed in the axial face of the rotor for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces; and a plurality of passages formed in the seal member to allow tapping of additional pressurized air to be delivered to the faces at a location in the proximity of the grooves for generating hydrostatic lift-off forces.
Tran et al. is concerned with sealing a turbomachine bearing chamber by providing a seal between the bearing chamber (compartment) and an adjacent air chamber to prevent oil located in the bearing chamber from migrating away from the bearing chamber. See col. 1, ll. 5-15 and 41-44. The turbomachine is part of an aircraft, and the seal (a) prevents oil leakage from the oil-containing bearing chamber to the air chamber, (b) minimizes air leakage from the air chamber to the bearing chamber, and (c) avoids friction such that seal life is increased. See col. 2, ll. 5-15. The aircraft turbomachine of Tran et al. includes: a bearing 3 in a bearing chamber 5 defined by a housing 2; a shaft 1 supported by the bearing 3; a pressurized air chamber 6 outside of the bearing chamber 5; and an air-oil seal (see Fig. 1) on an axial end of the bearing chamber 5 and on an axial side of the bearing 3 for preventing oil leakage from the bearing chamber 5 to the air chamber 6 while allowing minimal air leakage from the air chamber 6 to the bearing chamber 5. See Fig. 1; col. 2, ll. 38-60; col. 3, ll. 8-12.
The air-oil seal of Tran et al. is a lift-off seal assembly that includes: a spring-biased seal member 7 having a seal face 16 facing an axial face 17 of a rotor 8 that rotates with the shaft 1; and a plurality of circumferentially spaced grooves 18 formed in the axial face 17 of the rotor 8 for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces 16, 17. See Figs. 1-4; col. 2, l. 58 to col. 3, l. 12.
Lahrman is concerned with the provision of an improved gas bearing face seal for a gas turbine engine. See col. 1, ll. 5-8. Lahrman teaches a first embodiment (Figs. 1-4) that is structured and functions in a manner similar to the seal of Tran et al. Lahrman’s first embodiment comprises a seal assembly separating a first region 14 containing pressurized gas and a second region 16 functioning as a bearing sump containing lubricating oil. See Fig. 1; col. 3, ll. 25-34. Lahrman’s first embodiment is a lift-off seal assembly that includes: a spring-biased seal member 12 having a seal face (see Fig. 1) facing an axial face 20 of a rotor 10 that rotates with a shaft 32; and a plurality of circumferentially spaced grooves (defining hydrodynamic lift pads) 24 formed in the seal face of the seal member 12 for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces. See Figs. 1-4; col. 3, ll. 25-29 and 34-61; col. 4, l. 54 to col. 5, l. 16.
Lahrman teaches a second embodiment (Fig. 5) in which the seal member 100 is provided with both (a) circumferentially spaced grooves 102 for generating hydrodynamic lift-off forces, and (b) a plurality of passages 106 having outlets on the seal face of the seal member 100 to allow tapping of additional pressurized air to be delivered to the faces of the seal member 100 and the rotor 10 at a location in the proximity of the grooves 102 for generating hydrostatic lift-off forces. See Fig. 5; col. 5, ll. 28-55. 
From the teachings of Tran et al. and Lahrman, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fish et al. by constructing the seals 36, 38 of Fish et al. in the manner taught by Tran et al. and Lahrman, i.e., by providing grooves in a rotor for generating hydrodynamic lift-off forces in the manner taught by Tran et al., and by adding passages in the seal member for generating hydrostatic lift-off forces in the manner taught by Lahrman. Since Fish et al. discloses that pressurized air enters the bearing compartment 34 through the seals 36, 38, the skilled artisan would recognize that (a) the seals 36, 38 are non-contact seals, and (b) the seals 36, 38 can be structured in the manner taught by Tran et al. and Lahrman. Lahrman explains that hydrostatic lift-off forces are effective at slow speeds to maintain separation of the sealing faces as the speed-dependent lift-off forces of the hydrodynamic grooves fall off. See col. 2, ll. 48-55. Lahrman also explains that utilizing both hydrodynamic and hydrostatic forces enables the seal assembly to provide the requisite lift-off forces under a wider range of operating conditions from high velocity-low pressure to low velocity-high pressure, which reduces wearing of the seal faces and prolongs seal life. See col. 5, ll. 43-55.
With respect to claims 32 and 33, in Lahrman, outer portions of the passages 106 (including the outlets) are positioned radially outward of the grooves 102. See Fig. 5
With respect to claim 37, Fish et al., Tran et al. and Lahrman teach the structure that is claimed. The method of designing/configuring this structure is implied by and/or inherent to the combined disclosures of Fish et al., Tran et al. and Lahrman. Further, the skilled artisan possesses the ability to design and configure the recited structural elements in order to achieve the structure/function disclosed by Fish et al., Tran et al. and Lahrman.

GROUND 11:  Claims 7, 31-34, 37-39, 41 and 42 are rejected under 35 U.S.C. 103(a) as obvious over Fish et al. in view of Tran et al. and Lahrman (GROUND 10) and further in view of Gardner and Uth.
See GROUND 10 for a detailed discussion of Fish et al. in view of Tran et al. and Lahrman.
As noted in GROUND 10, Lahrman teaches hydrodynamic lift-off grooves 102 in the spring-biased seal member 100 whereas Tran et al. teaches hydrodynamic lift-off grooves 18 in the rotor 8. It was well-known in the art, at the time the invention was made, that hydrodynamic lift-off grooves in the spring-biased seal member (as in Lahrman) are interchangeable with hydrodynamic lift-off grooves in the rotor (as in Tran et al.). This fact is evidenced by the teachings of Gardner and Uth.
Gardner teaches a lift-off seal assembly comprising: a spring-biased seal member 15 having a seal face 19 facing an axial face 18 of a rotor 14 that rotates with a shaft 10; a plurality of circumferentially spaced grooves 23 formed in either the seal face 19 of the seal member 15 or the axial face 18 of the rotor 14 for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces 18, 19; and a plurality of passages 28 formed in the seal member 15 to allow tapping of additional pressurized air to be delivered to the faces 18, 19 at a location in the proximity of the grooves 23 (which passages 28 inherently generate hydrostatic lift-off forces at least at low speeds). See Figs. 1-2; col. 1, ll. 6-28; col. 2, l. 36 to col. 3, l. 13. While Figs. 1-2 show the grooves 23 formed in the seal face 19 of the seal member 15, Gardner discloses that the grooves 23 can alternatively be formed in the axial face 18 of the rotor 14. See col. 2, ll. 65-67. Thus, Gardner shows that hydrodynamic lift-off grooves in the spring-biased seal member (as in Lahrman) are interchangeable with hydrodynamic lift-off grooves in the rotor (as in Tran et al.). 
Uth teaches a lift-off seal assembly comprising: a spring-biased seal member 20 having a seal face 22 facing an axial face 26 of a rotor 24 that rotates with a shaft 12; a plurality of circumferentially spaced grooves 28 formed in either the axial face 26 of the rotor 24 (as shown in Figs. 1-2 and 4) or the seal face 22 of the seal member 20 (as shown in Figs. 5-6) for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces 22, 26; and a plurality of passages 30 formed in the seal member 20 to allow additional pressurized air to be delivered to the faces 22, 26 at a location in the proximity of the grooves 28 to generate hydrostatic lift-off forces. See Figs. 1-6; col. 1, ll. 6-10 (describing the generation of hydrodynamic and hydrostatic lift-off forces); col. 3, l. 3 to col. 4, l. 27. Thus, in disclosing the alternative embodiments of Figs. 1-4 and 5-6, Uth establishes that hydrodynamic lift-off grooves in the spring-biased seal member (as in Lahrman) are interchangeable with hydrodynamic lift-off grooves in the rotor (as in Tran et al.). 
Since hydrodynamic lift-off grooves in the spring-biased seal member (as in Lahrman) are interchangeable with hydrodynamic lift-off grooves in the rotor (as in Tran et al.), as evidenced by the teachings of Gardner and Uth, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to utilize hydrodynamic lift-off grooves in the rotor (as in Tran et al.) in combination with passages in the seal member for generating hydrostatic lift-off forces (as taught by Lahrman).

GROUND 12:  Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as obvious over either: (i) Fish et al. in view of Tran et al. and Lahrman (GROUND 10) and further in view of Suciu et al., or (ii) Fish et al. in view of Tran et al., Lahrman, Gardner and Uth (GROUND 11) and further in view of Suciu et al.
As explained in GROUND 9, Fish et al. teaches a dual spool gas turbine engine comprising a low speed spool 12 having a shaft (i.e., rotating element) connecting the fan 14 and the low pressure compressor 16 to the low pressure turbine 18. However, Fish et al. fails to teach a gear reduction connecting the low speed spool shaft to the fan.
Suciu et al. teaches a dual spool gas turbine engine comprising: a low speed spool 14 having a shaft (i.e., rotating element) connecting a low pressure compressor 16 to a low pressure turbine 18; a gear train 25 connecting the low speed spool 14 to a fan 32, 34; a high speed spool 24 having a shaft (i.e., rotating element) connecting a high pressure compressor 26 to a high pressure turbine 28; and bearings 60, 62, 64, 66, 68 supporting the fan 32, 34, the low speed spool 14 and the high speed spool 24. See Figs. 1A-1D; ¶¶ 0023-0030. The bearings 60, 62 are associated with the gear train 25 since they are positioned near the gear train 25 and support both the fan 32, 34 and the low speed spool 14 which are connected to the gear train 25. 
From the teachings of Suciu et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fish et al. by providing a gear train between the low speed spool shaft and the fan because the use of such a gear train is known to solve problems associated with direct drive engines (e.g., difficulty of matching the rotational speed of the turbine and fan) and is known to enable the use of a very high bypass ratio for higher thrust, improved fuel economy and reduced noise.
With respect to claim 9, Tran et al. teaches that the seal member 7 is made of carbon. See col. 2, ll. 58-60. Likewise, Lahrman teaches that the seal member 12, 100 is made of carbon. See col. 3, ll. 58-61; col. 5, ll. 28-33.

GROUND 13:  Claims 13, 14, 35, 36, 40, 43 and 44 are rejected under 35 U.S.C. 103(a) as obvious over either: (i) Fish et al. in view of Tran et al. and Lahrman (GROUND 10) and further in view of Hwang, or (ii) Fish et al. in view of Tran et al., Lahrman, Gardner and Uth (GROUND 11) and further in view of Hwang.
Tran et al. and Lahrman teach radial face seals. Thus, the combinations relied upon in GROUNDS 10 and 11 fail to teach a circumferential face seal having a seal face facing radially inward and being circumferentially segmented.
Hwang teaches that it is known to use both radial face seals and circumferential face seals in gas turbines. See col. 1, ll. 6-15. Hwang explains that circumferential face seals include several carbon segments arranged circumferentially around a rotating shaft (i.e., having a seal face facing radially inward toward the shaft). See col. 1, ll. 16-23. Hwang further teaches that such seals are used as aircraft engine sump seals that separate areas of pressurized air from oil-containing areas at lower pressures to prevent oil leakage from the oil-containing compartment while minimizing the flow of pressurized air into the oil-containing compartment. See col. 1, ll. 23-29.
Hwang teaches a first embodiment (Figs. 1-3) in the form of a circumferential face seal that includes four carbon segments 10 arranged circumferentially around a cylindrical rotor 70 on a rotating shaft 6, with the segments 10 provided with hydrodynamic lift-off grooves 52 as well as passages 64 that supply pressurized gas to the seal interface. See col. 3, l. 59 to col. 5, l. 22.
Hwang teaches an alternative embodiment (Figs. 6-7) in the form of a radial face seal that includes: a spring-biased carbon seal member 108 having a seal face 150 facing an axial face (see Fig. 6) of a rotor 110 that rotates with a shaft 106; a plurality of circumferentially spaced grooves 152 formed in the seal face 150 for generating hydrodynamic lift-off forces while allowing the leakage of pressurized air across the faces; and a plurality of passages 164 in the seal member 108 that supply pressurized gas to the seal interface. See col. 6, l. 43 to col. 8, l. 42.
From the teachings of Hwang, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fish et al. by substituting a circumferential face seal for the radial face seal because Hwang teaches that a circumferential face seal can be used in place of (i.e., interchanged with) a radial face seal when used as an aircraft engine sump seal that separates areas of high pressure air from an oil-containing compartment. Further, the skilled artisan would be able to select between these well-known alternatives based upon their suitability to a particular application.
With respect to claims 14 and 44, Tran et al., Lahrman and Hwang all teach seal members made of carbon. 

GROUND 14:  Claim 16 is rejected under 35 U.S.C. 103(a) as obvious over either: (i) Fish et al. in view of Tran et al., Lahrman and Hwang (GROUNDS 10 and 13) and further in view of Suciu et al., or (ii) Fish et al. in view of Tran et al., Lahrman, Gardner, Uth and Hwang (GROUNDS 11 and 13) and further in view of Suciu et al.
As explained in GROUND 9, Fish et al. teaches a dual spool gas turbine engine comprising a low speed spool 12 having a shaft (i.e., rotating element) connecting the fan 14 and the low pressure compressor 16 to the low pressure turbine 18. However, Fish et al. fails to teach a gear reduction connecting the low speed spool shaft to the fan.
Suciu et al. teaches a dual spool gas turbine engine comprising: a low speed spool 14 having a shaft (i.e., rotating element) connecting a low pressure compressor 16 to a low pressure turbine 18; a gear train 25 connecting the low speed spool 14 to a fan section 20; a high speed spool 24 having a shaft (i.e., rotating element) connecting a high pressure compressor 26 to a high pressure turbine 28; and bearings 60, 62, 64, 66, 68 supporting the fan section 20, the low speed spool 14 and the high speed spool 24. See Figs. 1A-1D; ¶¶ 0023-0030. The bearings 60, 62 are associated with the gear train 25 since they are positioned near the gear train 25 and support both the fan 32, 34 and the low speed spool 14 which are connected to the gear train 25. 
From the teachings of Suciu et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fish et al. by providing a gear train between the low speed spool shaft and the fan because the use of such a gear train is known to solve problems associated with direct drive engines (e.g., difficulty of matching the rotational speed of the turbine and fan) and is known to enable the use of a very high bypass ratio for higher thrust, improved fuel economy and reduced noise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

GROUND 15:  Claims 7-9, 13, 14, 16 and 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Ullah ‘158 in view of Fish et al., Tran et al., Lahrman, Gardner, Uth, Suciu et al. and Hwang.
The claims at issue are not identical, but they are drawn to overlapping subject matter including a seal having grooves generating hydrodynamic lift-off forces and at least one passage generating hydrostatic lift-off forces. The claims at issue are not patentably distinct from each other because the differences therebetween are obvious in view of the teachings of Fish et al., Tran et al., Lahrman, Gardner, Uth, Suciu et al. and Hwang. See the explanation provided in the GROUNDS 10-14 above.

GROUND 16:  Claims 7-9, 13, 14, 16 and 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6, 8-18 and 20-22 of Ullah et al. ‘918 in view of Fish et al., Tran et al., Lahrman, Gardner, Uth, Suciu et al. and Hwang.
The claims at issue are not identical, but they are drawn to overlapping subject matter including a seal for resisting leakage of lubricant from a bearing compartment of a gas turbine engine, the seal having grooves generating hydrodynamic lift-off forces and passages generating hydrostatic lift-off forces. The claims at issue are not patentably distinct from each other because the differences therebetween are obvious in view of the teachings of Fish et al., Tran et al., Lahrman, Gardner, Uth, Suciu et al. and Hwang. See the explanation provided in the GROUNDS 10-14 above.

GROUND 17:  Claims 7-9, 13, 14, 16 and 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12, 14 and 15 of Ullah et al. ‘195 in view of Fish et al., Tran et al., Lahrman, Gardner, Uth, Suciu et al. and Hwang.
The claims at issue are not identical, but they are drawn to overlapping subject matter including a seal for resisting leakage of lubricant from a bearing compartment of a gas turbine engine, the seal having grooves generating hydrodynamic lift-off forces and passages generating hydrostatic lift-off forces. The claims at issue are not patentably distinct from each other because the differences therebetween are obvious in view of the teachings of Fish et al., Tran et al., Lahrman, Gardner, Uth, Suciu et al. and Hwang. See the explanation provided in the GROUNDS 10-14 above.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Palmer et al. teaches a gas turbine engine having bearings 36, 36 in a bearing compartment 37 defined by a bearing housing, and seals 38, 38 on opposite sides of the bearings 36, 36. These teachings of Palmer et al. are similar to those of Fish et al. (discussed above).

Durocher et al. teaches a gas turbine engine having bearings 102, 104 in bearing compartments defined by a bearing housing 50, seals 248, 252 on opposite sides of the bearing 102, and seals 250, 254 on opposite sides of the bearing 104. These teachings of Palmer et al. are similar to those of Fish et al. (discussed above).

Albers et al. teaches a lift-off seal assembly including a rotary ring 1 provided with circumferentially spaced grooves 2 forming lift-off pockets, and an elastically biased seal member 7 provided with passages 11 that supply pressurized gas to the interface between the rotary ring 1 and the seal member 7.

Roberts-Haritonov et al. teaches a lift-off seal assembly including an elastically biased seal member 24, and a rotary ring 36 provided with (i) circumferentially spaced grooves 61’ forming hydrodynamic lift-off pockets, and (ii) passages 60 that supply pressurized gas to the interface between the rotary ring 36 and the seal member 24 to generate hydrostatic lift-off forces.

Zheng teaches a lift-off seal assembly including a rotary ring 10’ provided with circumferentially spaced grooves 31, 32 forming hydrodynamic lift-off pockets, and an elastically biased seal member 12’ provided with passages 44 that supply pressurized gas to the interface between the rotary ring 10’ and the seal member 12’ to generate hydrostatic lift-off forces. 

Wu et al. teaches a lift-off seal assembly including a rotary ring 16 provided with circumferentially spaced grooves 180 forming hydrodynamic lift-off pockets, and an elastically biased seal member 14 provided with passages 228 that supply pressurized gas to the interface between the rotary ring 16 and the seal member 14 to generate hydrostatic lift-off forces. 

Kotzur teaches a lift-off seal assembly including a rotary ring 4 provided with circumferentially spaced grooves 27 forming hydrodynamic (or aerodynamic) lift-off pockets, and an elastically biased seal member 5 provided with a passage 8 that supplies pressurized gas to the interface between the rotary ring 4 and the seal member 5 to generate hydrostatic (or aerostatic) lift-off forces. 

Flaherty et al. teaches a lift-off seal assembly including a rotary ring 28 provided with circumferentially spaced grooves 26 forming hydrodynamic lift-off pockets, and an elastically biased seal member 30. The seal assembly is used for gearbox seals 18. 


Specification
The specification is objected to because the terms “rotor 90” (col. 5, ll. 51 and 55), “rotor 92” (col. 5, l. 61) and “rotor 140” (col. 7, ll. 1-2) are inaccurate because they are inconsistent with:
The identification of element 40 as an “inner shaft” (col. 4, ll. 34-35) and of element 50 as an “outer shaft” (col. 4, l. 41).
The identification of element 92 as a “low speed shaft” (col. 5, l. 47).
The identification of element 140 as a “shaft” (col. 6, l. 8) and as “any rotating shaft in a gas turbine engine” (col. 6, l. 9).
The identification of element 142 as a “mating rotor” (col. 6, ll. 9-10) of the shaft 140, and as a “rotor 142 rotating with the shaft 140” (col. 6, ll. 53-54).
The disclosure that “the rotating element is a shaft rotating with a rotor” (col. 2, l. 13).
Thus, as used in the specification, a “rotor” is distinct from a “shaft”, and a “rotor” is a structure that mates with and rotates with a “shaft”. Since elements 90, 92 in Fig. 2 correspond to elements 40, 50 in Fig. 1, it is inaccurate to characterize element 90 or 92 as a “rotor”.

The specification is objected to because it appears that the term “rotor 127” (col. 5, l. 61) is inaccurate for the reasons given above. Note that element 127 appears to be a shaft supported by the bearings 124, 130 in a manner similar to the shafts 90, 92.

The specification is objected to because it first describes Fig. 2 as showing two bearing compartment locations 120, 123 (see col. 5, ll. 57-59), but it then refers to element 120 as a singular bearing compartment (see col. 5, l. 60) and also refers to elements 120/123 jointly as a singular bearing compartment (see col. 5, ll. 63-64). This inconsistent terminology creates confusion as to the nature of elements 120, 123. Such confusion is not clarified by Fig. 2 because it provides only a schematic illustration, i.e., the exact structure of elements 120, 123 cannot be ascertained from Fig. 2.

The specification is objected to because the recitation “and with and the” (col. 5, l. 58) is incorrect grammatically.

The specification is objected to because the recitation “Seals 126 and 128 mechanically seal the axial ends of the bearing compartment 120” (col. 5, ll. 59-60) is inconsistent with Fig. 2 which appears to show seal 128 as being associated with bearing compartment location 123 (not location 120).

The specification is objected to because the “the rotor 170” (col. 6, ll. 49-50) should read “the rotor face 170”. See col. 6, l. 36.

The specification is objected to because the recitation “a radially inward facing surfaces” (col. 7, ll. 3-4) is incorrect grammatically.

Appropriate correction of the patent specification is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show:
Amended claim 8 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “said turbine section includes a fan drive turbine driving said fan through a gear reduction” (claim 8, ll. 1-2); and “said at least one bearing compartment being associated with said gear reduction” (claim 8, ll. 3-4). The “fan drive turbine” required by claim 8 corresponds to the low pressure turbine 46, which is disclosed as driving the fan 42 through the geared architecture 48. See Fig. 1; col. 4, ll. 34-40. Fig. 2 is described as showing bearing locations 120, 123 or a bearing compartment 120/123 that is associated with a fan drive gear system 122. See col. 5, ll. 57-64. However, the bearing locations 120, 123 (or bearing compartment 120/123) are not illustrated as including the claim 31 requirement of a seal associated with each of two opposed axial ends, on either axial side of a bearing. As shown in Fig. 2, the bearing location 120 does not have seals at opposed axial ends thereof and on either axial side of the bearing 124. As also shown in Fig. 2, the bearing location 123 does not have seals at opposed axial ends thereof and on either axial side of one of the bearings 130. 
Amended claim 14 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 14). The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not illustrated as having the circumferentially segmented carbon seal required by claim 14. Further, the alternative embodiment of Fig. 3C is disclosed as having such a circumferentially segmented seal. See col. 6, ll. 51-63. However, Fig. 3C does not actually show a circumferentially segmented seal, i.e., plural circumferentially arranged segments. Further, the alternative embodiment of Fig. 3C is not illustrated as having passages for generating hydrostatic lift-off forces, as required by claim 31. Still further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). 
Amended claim 16 requires the following combination of claimed features: “said bearing compartment has a seal associated with each of two opposed axial ends, on either axial side of said bearing” (claim 31, ll. 9-10); “the rotating element is driven by a fan drive turbine” (claim 16, ll. 1-2); and “said at least one bearing compartment being associated with a gear reduction for driving the fan” (claim 16, ll. 2-3). See the explanation above with respect to claim 8. 
New claim 35 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 31, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 35, ll. 2-3). In addition to these claimed features of claim 35, new claim 36 requires “said seal face faces radially inwardly”. The “passages” required by claim 31 correspond to the passages 164, which are disclosed as being a part of the embodiment of Fig. 3B for generating hydrostatic lifting forces at a radial location in the proximity of an axial face 170 of the rotor 142. See col. 6, ll. 34-50. However, the embodiment of Fig. 3B is not illustrated as having the circumferential rotating face required by claim 35 and the radially inwardly facing seal face required by claim 36. Rather, the alternative embodiment of Fig. 3C is described as having such a circumferential rotating face and such a radially inwardly facing seal face. See col. 6, ll. 51-63. However, the alternative embodiment of Fig. 3C is not illustrated as having passages for generating hydrostatic lift-off forces, as required by claim 31. Further, the passages 164 of the Fig. 3B embodiment are not inherently disclosed as applicable to or included in the alternative Fig. 3C embodiment since these embodiments comprises two different types of seals (one axial and one radial). 
New claim 40 requires the following combination of claimed features: “designing said seal to define a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 37, ll. 18-20); and “said rotating face is having a circumferential face of said rotor facing said seal face” (claim 40, ll. 2-3). See the explanation above with respect to claims 35 and 36.
New claim 41 recites “at least one bearing compartment configured to be secured to a static structure” (l. 3). The root verb “to configure” means to set up for operation especially in a particular way.14 While Fig. 1 shows a static structure 36, the bearing systems 38 appear to be only schematically illustrated in this figure. Further, Fig. 2 provides only a schematic illustration of the bearing compartments 102, 108, 114, 120/123, and no static structure is shown in this figure. The drawings do not illustrate the bearing compartments 102, 108, 114, 120/123 as set up in a particular way (or structure in a particular manner) so as to be secured to the static structure 36. Rather, it is not possible to ascertain from the drawings either the specific structure of the bearing compartments 102, 108, 114, 120/123 or their specific relationship to the static structure 36.
New claim 43 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said rotating face is a circumferential face of said rotor facing said seal face” (claim 43, ll. 2-3). See the explanation above with respect to claims 35 and 36.
New claim 44 requires the following combination of claimed features: “said seal is formed with a plurality of passages on said seal face to allow tapping of additional pressurized air to be delivered to said faces at a location in a proximity of said grooved area for generating hydrostatic lift-off forces” (claim 41, ll. 15-17); and “said seal is a circumferentially segmented carbon seal” (claim 44). See the explanation above with respect to claim 14.

These claimed features must be shown in the drawings or canceled from the claims. No new matter should be entered.

The objections to the drawings will not be held in abeyance.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail15 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 8, 9 and 14 are amended by virtue of their dependencies.
        2 See https://www.merriam-webster.com/dictionary/design.
        3 See https://www.merriam-webster.com/dictionary/devise.
        4 In this case, there is no disclosure of the use of a computer to practice the claimed method of designing, but it is presumed that a computer could be utilized in the practice of the claimed invention since a majority of design work was practiced using computers at the time the invention was made.
        5 See https://www.merriam-webster.com/dictionary/configure.
        6 See https://www.merriam-webster.com/dictionary/design.
        7 See https://www.merriam-webster.com/dictionary/devise.
        8 See https://www.merriam-webster.com/dictionary/configure.
        9 See https://www.merriam-webster.com/dictionary/configure.
        10 See https://www.merriam-webster.com/dictionary/design.
        11 See https://www.merriam-webster.com/dictionary/devise.
        12 See https://www.merriam-webster.com/dictionary/configure.
        13 See https://www.merriam-webster.com/dictionary/configure.
        14 See https://www.merriam-webster.com/dictionary/configure.
        15 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.